DETAILED ACTION
	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 2 is objected to because of the following informalities: “…wherein controlling the ESP to operate according to a low efficiency parameter comprises controlling a motor of the ESP to operate at a slower or a faster operational speed” should read as “…wherein controlling the ESP to operate according to [[a]] the low efficiency parameter comprises controlling a motor of the ESP to operate at a slower or a faster operational speed”.  Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: “…wherein detecting an indication of a buildup of deposits comprises detecting at least one of an expiration…” should read as “…wherein detecting [[an]] the indication of [[a]] the buildup of deposits comprises detecting at least one of: an expiration…”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: “…wherein the instructions to control the ESP to operate according to a low efficiency parameter comprise instructions to control a motor of the ESP to operate at a different operational speed” should read as “…wherein the instructions to control the ESP to operate according to [[a]] the low efficiency parameter comprise instructions to control a motor of the ESP to operate at a different operational speed”.  Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: “…wherein the instructions to detect an indication of a buildup of deposits in the production tubing comprise instructions to detect at least one of an expiration…” should read as “…wherein the instructions to detect [[an]] the indication of [[a]] the buildup of deposits in the production tubing comprise instructions to detect at least one of: an expiration…”.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities: “…wherein the instructions for controlling the ESP to operate according to a low efficiency parameter comprise instructions for controlling a motor of the ESP to operate at a different operational speed” should read as “…wherein the instructions for controlling the ESP to operate according to [[a]] the low efficiency parameter comprise instructions for controlling a motor of the ESP to operate at a different operational speed”.  Appropriate correction is required.

	Claim 17 is objected to because of the following informalities: “…wherein the instructions for detecting an indication of a buildup of deposits in a production tubing comprise instructions for detecting at least one of an expiration…” should read as “…wherein the instructions for detecting [[an]] the indication of [[a]] the buildup of deposits in a production tubing comprise instructions for detecting at least one of: an expiration …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ige et al. (US Publication 2013/0175030 A1; hereinafter “Ige”) in view of Chan et al. (US Publication 2004/0206508 A1; hereinafter “Chan”).

	In regards to claim 1, Ige discloses: A method (as disclosed in at least paragraphs [0023-0025, 0050-0052, 0084-0109]) comprising: 
	detecting an indication of a buildup of deposits in a production tubing based on fluid flow rate in the production tubing of a well (at least paragraphs [0023-0025, 0050-0052, 0084-0109] introduces “…the method 850 may include solids monitoring where, for example, solids monitoring indicates whether an increase or a decrease in speed causes or increases risk of a solids issue (e.g., sand, asphaltenes, waxes, scale, etc.). For example, a decrease in speed of an ESP motor may cause aggregation of asphaltenes and an increase in speed of an ESP motor may cause entrainment of sand”); 
	controlling an electrical submersible pump (ESP) associated with the production tubing to operate according to a low efficiency parameter for a first time period; and 
	after the first time period, controlling the ESP to operate according to a production parameter that corresponds to a greater operating efficiency than an operating efficiency of the ESP corresponding to the low efficiency parameter (at least paragraphs [0023-0025, 0050-0052, 0084-0109] introduces “…method 850 includes a monitor block 852 for monitoring gas in a fluid being pumped by an ESP, a decision block 854 for deciding whether gas has exceeded a gas limit (e.g., according to a gas handling component), an increase speed block 856 for increasing speed of an ESP, another decision block 858 for deciding whether gas has exceeded a gas limit (e.g., according to specifications or measured operation of a gas handling component) and a decrease speed block 860 for decreasing speed of an ESP. As indicated where the decision block 854 decides that a gas limit has been exceeded, the method 850 increases speed of an ESP motor in an effort to move gas more quickly through the ESP, for example, if the gas is temporary (a gas zone). Upon an increase in speed, the decision block 858 determines whether gas still exceeds a gas limit. Where gas no longer exceeds the gas limit, the method 850 calls for decreasing speed of the ESP motor, for example, to return the ESP to a predetermined or pre-existing production rate”; “the method 850 may include changing one or more gas limits as an exploratory or learning stage to determine how changes in speed (e.g., increases, decreases, or increases and decreases) may impact gas and handling of gas. Such an approach may arrive at a combination of limits and speeds to handle gas, which may characterize a particular ESP in a particular well operation”; at least figure 8 introduces the system method 850 to be associated with a closed loop control).
	However, Ige appears to be explicitly silent in regards to: detecting an indication of a buildup of deposits in a production tubing based on fluid flow rate in the production tubing of a well.
	Nonetheless, the teachings of Ige is from the same field of endeavor and used to solve the same problem, as the downhole pump therein is directed to flow formation fluid to the surface. Ige discloses: detecting an indication of a buildup of deposits in a production tubing based on fluid flow rate in the production tubing of a well (at least paragraph [0020] introduces “In the preferred operation, when sand has accumulated in tubing 23 above and within pump 15, the flow rate decreases and eventually the string of rods 21 may cease to be able to rotate rotor 19. To free pump 15, the operator installs injector assembly 33 as shown in FIG. 1, without removing gear box 29 or motor 31”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Ige to include detecting an indication of a buildup of deposits in a production tubing based on fluid flow rate in the production tubing of a well taught by Chan to allow for removing accumulated sand within the downhole pumping system, which restricts the passage of well fluid to the surface (at least paragraph [0004]).

	In regards to claim 2, Ige further discloses: wherein controlling the ESP to operate according to the low efficiency parameter comprises controlling a motor of the ESP to operate at a slower or a faster operational speed (at least paragraphs [0025, 0050-0052, 0084-0109] introduces “…method 850 includes a monitor block 852 for monitoring gas in a fluid being pumped by an ESP, a decision block 854 for deciding whether gas has exceeded a gas limit (e.g., according to a gas handling component), an increase speed block 856 for increasing speed of an ESP, another decision block 858 for deciding whether gas has exceeded a gas limit (e.g., according to specifications or measured operation of a gas handling component) and a decrease speed block 860 for decreasing speed of an ESP. As indicated where the decision block 854 decides that a gas limit has been exceeded, the method 850 increases speed of an ESP motor in an effort to move gas more quickly through the ESP, for example, if the gas is temporary (a gas zone). Upon an increase in speed, the decision block 858 determines whether gas still exceeds a gas limit. Where gas no longer exceeds the gas limit, the method 850 calls for decreasing speed of the ESP motor, for example, to return the ESP to a predetermined or pre-existing production rate”).

	In regards to claim 3, Ige further discloses: wherein controlling the ESP to operate according to the low efficiency parameter further comprises transmitting a control signal to the ESP motor (at least paragraphs [0025, 0050-0052, 0084-0109] introduces “…method 850 includes a monitor block 852 for monitoring gas in a fluid being pumped by an ESP, a decision block 854 for deciding whether gas has exceeded a gas limit (e.g., according to a gas handling component), an increase speed block 856 for increasing speed of an ESP, another decision block 858 for deciding whether gas has exceeded a gas limit (e.g., according to specifications or measured operation of a gas handling component) and a decrease speed block 860 for decreasing speed of an ESP. As indicated where the decision block 854 decides that a gas limit has been exceeded, the method 850 increases speed of an ESP motor in an effort to move gas more quickly through the ESP, for example, if the gas is temporary (a gas zone). Upon an increase in speed, the decision block 858 determines whether gas still exceeds a gas limit. Where gas no longer exceeds the gas limit, the method 850 calls for decreasing speed of the ESP motor, for example, to return the ESP to a predetermined or pre-existing production rate”; Examiner notes that the control signal to the ESP motor is inherently introduced within at least the method 850).

	In regards to claim 4, Ige further discloses: wherein detecting the indication of the buildup of deposits comprises detecting at least one of: an expiration of a specified time based on previously observed buildup time in the production tubing, an indication of blockage from buildup in the production tubing, and a reduced production fluid flow rate through the production tubing (at least paragraphs [0025, 0050-0052, 0084-0109] introduces “…the method 850 may include solids monitoring where, for example, solids monitoring indicates whether an increase or a decrease in speed causes or increases risk of a solids issue (e.g., sand, asphaltenes, waxes, scale, etc.). For example, a decrease in speed of an ESP motor may cause aggregation of asphaltenes and an increase in speed of an ESP motor may cause entrainment of sand”).

	In regards to claim 5, Ige further discloses: wherein controlling the ESP to operate according to the production parameter comprises changing the speed of a motor of the ESP to return the ESP to an optimal operating condition (at least paragraphs [0025, 0050-0052, 0084-0109] introduces “…method 850 includes a monitor block 852 for monitoring gas in a fluid being pumped by an ESP, a decision block 854 for deciding whether gas has exceeded a gas limit (e.g., according to a gas handling component), an increase speed block 856 for increasing speed of an ESP, another decision block 858 for deciding whether gas has exceeded a gas limit (e.g., according to specifications or measured operation of a gas handling component) and a decrease speed block 860 for decreasing speed of an ESP. As indicated where the decision block 854 decides that a gas limit has been exceeded, the method 850 increases speed of an ESP motor in an effort to move gas more quickly through the ESP, for example, if the gas is temporary (a gas zone). Upon an increase in speed, the decision block 858 determines whether gas still exceeds a gas limit. Where gas no longer exceeds the gas limit, the method 850 calls for decreasing speed of the ESP motor, for example, to return the ESP to a predetermined or pre-existing production rate”; “the method 850 may include changing one or more gas limits as an exploratory or learning stage to determine how changes in speed (e.g., increases, decreases, or increases and decreases) may impact gas and handling of gas. Such an approach may arrive at a combination of limits and speeds to handle gas, which may characterize a particular ESP in a particular well operation”; at least figure 8 introduces the system method 850 to be associated with a closed loop control).

	In regards to claim 6, Ige further discloses: determining whether fluid flow rate has improved after controlling the ESP to operate according to the production parameter; and based on a determination that the fluid flow rate has not improved to a specified fluid flow rate, controlling the ESP to operate according to the low efficiency parameter or a different low efficiency parameter for the first time period; and then controlling the ESP to operate according to the production parameter (at least paragraphs [0025, 0050-0052, 0084-0109] introduces “…method 850 includes a monitor block 852 for monitoring gas in a fluid being pumped by an ESP, a decision block 854 for deciding whether gas has exceeded a gas limit (e.g., according to a gas handling component), an increase speed block 856 for increasing speed of an ESP, another decision block 858 for deciding whether gas has exceeded a gas limit (e.g., according to specifications or measured operation of a gas handling component) and a decrease speed block 860 for decreasing speed of an ESP. As indicated where the decision block 854 decides that a gas limit has been exceeded, the method 850 increases speed of an ESP motor in an effort to move gas more quickly through the ESP, for example, if the gas is temporary (a gas zone). Upon an increase in speed, the decision block 858 determines whether gas still exceeds a gas limit. Where gas no longer exceeds the gas limit, the method 850 calls for decreasing speed of the ESP motor, for example, to return the ESP to a predetermined or pre-existing production rate”; “the method 850 may include changing one or more gas limits as an exploratory or learning stage to determine how changes in speed (e.g., increases, decreases, or increases and decreases) may impact gas and handling of gas. Such an approach may arrive at a combination of limits and speeds to handle gas, which may characterize a particular ESP in a particular well operation”; at least figure 8 introduces the system method 850 to be associated with a closed loop control).

	In regards to claim 7, Ige further discloses: wherein controlling the ESP to operate according to the low efficiency parameters increases heat generation by the ESP and slows fluid flow to allow for heat transfer from the ESP to production fluid which then transfers to the production tubing to remove deposition of at least one of paraffin wax, scale, asphaltenes, or other solid deposits (at least paragraph [0087] introduces “…asphaltene formation may be avoided by maintaining a high temperature. However, as fluid is moved from a reservoir to a wellhead, temperature and pressure change. As temperature of a fluid depends on heat transfer dynamics, operation of an ESP can impact temperature. To determine how increasing speed or decreasing speed of an ESP will impact asphaltene formation, a controller may include an envelope for use upon receipt of temperature information, pressure information, temperature and pressure information, solids information, etc. Where asphaltene formation is observed or predicted, an adjustment algorithm may adjust ESP operation to determine whether an increase in speed or a decrease in speed helps to avoid asphaltene formation, especially downhole of an ESP”).

	In regards to claim 8, Ige discloses: A system (as disclosed in at least paragraphs [0023-0025, 0050-0052, 0084-0109]) comprising: 
	an electrical submersible pump (at least 810); 
	a variable frequency drive (VFD) (at least paragraphs [0023-0025, 0050-0052, 0084-0109] and claim 11 introduces “Adjustments may be made to an ESP, for example, where the ESP is outfitted with a variable-speed drive (VSD) unit. A VSD unit can include an ESP controller such as, for example, the UniConn.TM. controller marketed by Schlumberger Limited (Houston, Tex.). In combination, a VSD unit with an ESP controller allows for variations in motor speed to pump optimal rates at variable frequencies, which can better manage power, heat, etc.”; “wherein the controller to control an electric submersible pump comprises a variable speed drive controller”); and 
	a computer-readable medium having instructions stored thereon (at least paragraphs [0147-0148] and claims 18-20 introduce “Methods described herein may include associated computer-readable media (CRM) blocks. Such blocks can include instructions suitable for execution by one or more processors (or cores) to instruct a computing device or system to perform one or more actions”) that are executable by the VFD to cause the system to, detect an indication of a buildup of deposits in a production tubing based on fluid flow rate in the production tubing of a well (at least paragraphs [0025, 0050-0052, 0084-0109] introduces “…the method 850 may include solids monitoring where, for example, solids monitoring indicates whether an increase or a decrease in speed causes or increases risk of a solids issue (e.g., sand, asphaltenes, waxes, scale, etc.). For example, a decrease in speed of an ESP motor may cause aggregation of asphaltenes and an increase in speed of an ESP motor may cause entrainment of sand”); 
	control the ESP associated with the production tubing to operate according to a low efficiency parameter for a first time period; and 
	after the first time period, control the ESP to operate according to a production parameter that corresponds to a greater operating efficiency than an operating efficiency of the ESP corresponding to the low efficiency parameter (at least paragraphs [0025, 0050-0052, 0084-0109] introduces “…method 850 includes a monitor block 852 for monitoring gas in a fluid being pumped by an ESP, a decision block 854 for deciding whether gas has exceeded a gas limit (e.g., according to a gas handling component), an increase speed block 856 for increasing speed of an ESP, another decision block 858 for deciding whether gas has exceeded a gas limit (e.g., according to specifications or measured operation of a gas handling component) and a decrease speed block 860 for decreasing speed of an ESP. As indicated where the decision block 854 decides that a gas limit has been exceeded, the method 850 increases speed of an ESP motor in an effort to move gas more quickly through the ESP, for example, if the gas is temporary (a gas zone). Upon an increase in speed, the decision block 858 determines whether gas still exceeds a gas limit. Where gas no longer exceeds the gas limit, the method 850 calls for decreasing speed of the ESP motor, for example, to return the ESP to a predetermined or pre-existing production rate”; “the method 850 may include changing one or more gas limits as an exploratory or learning stage to determine how changes in speed (e.g., increases, decreases, or increases and decreases) may impact gas and handling of gas. Such an approach may arrive at a combination of limits and speeds to handle gas, which may characterize a particular ESP in a particular well operation”; at least figure 8 introduces the system method 850 to be associated with a closed loop control).
	However, Ige appears to be explicitly silent in regards to: detecting an indication of a buildup of deposits in a production tubing based on fluid flow rate in the production tubing of a well.
	Nonetheless, the teachings of Ige is from the same field of endeavor and used to solve the same problem, as the downhole pump therein is directed to flow formation fluid to the surface. Ige discloses: detecting an indication of a buildup of deposits in a production tubing based on fluid flow rate in the production tubing of a well (at least paragraph [0020] introduces “In the preferred operation, when sand has accumulated in tubing 23 above and within pump 15, the flow rate decreases and eventually the string of rods 21 may cease to be able to rotate rotor 19. To free pump 15, the operator installs injector assembly 33 as shown in FIG. 1, without removing gear box 29 or motor 31”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Ige to include detecting an indication of a buildup of deposits in a production tubing based on fluid flow rate in the production tubing of a well taught by Chan to allow for removing accumulated sand within the downhole pumping system, which restricts the passage of well fluid to the surface (at least paragraph [0004]).

	In regards to claim 9, Ige further discloses: wherein the instructions to control the ESP to operate according to the low efficiency parameter comprise instructions to control a motor of the ESP to operate at a different operational speed (at least paragraphs [0025, 0050-0052, 0084-0109] introduces “…method 850 includes a monitor block 852 for monitoring gas in a fluid being pumped by an ESP, a decision block 854 for deciding whether gas has exceeded a gas limit (e.g., according to a gas handling component), an increase speed block 856 for increasing speed of an ESP, another decision block 858 for deciding whether gas has exceeded a gas limit (e.g., according to specifications or measured operation of a gas handling component) and a decrease speed block 860 for decreasing speed of an ESP. As indicated where the decision block 854 decides that a gas limit has been exceeded, the method 850 increases speed of an ESP motor in an effort to move gas more quickly through the ESP, for example, if the gas is temporary (a gas zone). Upon an increase in speed, the decision block 858 determines whether gas still exceeds a gas limit. Where gas no longer exceeds the gas limit, the method 850 calls for decreasing speed of the ESP motor, for example, to return the ESP to a predetermined or pre-existing production rate”).

	In regards to claim 10, Ige further discloses: wherein the instructions to control the ESP to operate according to the low efficiency parameter further comprise instructions to transmit a control signal to the ESP motor (at least paragraphs [0025, 0050-0052, 0084-0109] introduces “…method 850 includes a monitor block 852 for monitoring gas in a fluid being pumped by an ESP, a decision block 854 for deciding whether gas has exceeded a gas limit (e.g., according to a gas handling component), an increase speed block 856 for increasing speed of an ESP, another decision block 858 for deciding whether gas has exceeded a gas limit (e.g., according to specifications or measured operation of a gas handling component) and a decrease speed block 860 for decreasing speed of an ESP. As indicated where the decision block 854 decides that a gas limit has been exceeded, the method 850 increases speed of an ESP motor in an effort to move gas more quickly through the ESP, for example, if the gas is temporary (a gas zone). Upon an increase in speed, the decision block 858 determines whether gas still exceeds a gas limit. Where gas no longer exceeds the gas limit, the method 850 calls for decreasing speed of the ESP motor, for example, to return the ESP to a predetermined or pre-existing production rate”; Examiner notes that the control signal to the ESP motor is inherently introduced within at least the method 850).

	In regards to claim 11, Ige further discloses: wherein the instructions to control the ESP to operate according to the production parameter comprise instructions to change a speed of the motor of the ESP to return the ESP to an optimal operating condition (at least paragraphs [0025, 0050-0052, 0084-0109] introduces “…method 850 includes a monitor block 852 for monitoring gas in a fluid being pumped by an ESP, a decision block 854 for deciding whether gas has exceeded a gas limit (e.g., according to a gas handling component), an increase speed block 856 for increasing speed of an ESP, another decision block 858 for deciding whether gas has exceeded a gas limit (e.g., according to specifications or measured operation of a gas handling component) and a decrease speed block 860 for decreasing speed of an ESP. As indicated where the decision block 854 decides that a gas limit has been exceeded, the method 850 increases speed of an ESP motor in an effort to move gas more quickly through the ESP, for example, if the gas is temporary (a gas zone). Upon an increase in speed, the decision block 858 determines whether gas still exceeds a gas limit. Where gas no longer exceeds the gas limit, the method 850 calls for decreasing speed of the ESP motor, for example, to return the ESP to a predetermined or pre-existing production rate”; “the method 850 may include changing one or more gas limits as an exploratory or learning stage to determine how changes in speed (e.g., increases, decreases, or increases and decreases) may impact gas and handling of gas. Such an approach may arrive at a combination of limits and speeds to handle gas, which may characterize a particular ESP in a particular well operation”; at least figure 8 introduces the system method 850 to be associated with a closed loop control).

	In regards to claim 12, Ige further discloses: wherein the instructions to detect the indication of the buildup of deposits in the production tubing comprise instructions to detect at least one of: an expiration of a specified time based on previously observed buildup time in the production tubing, an indication of blockage from buildup in the production tubing, and a reduced production fluid flow rate through the production tubing (at least paragraphs [0025, 0050-0052, 0084-0109] introduces “…the method 850 may include solids monitoring where, for example, solids monitoring indicates whether an increase or a decrease in speed causes or increases risk of a solids issue (e.g., sand, asphaltenes, waxes, scale, etc.). For example, a decrease in speed of an ESP motor may cause aggregation of asphaltenes and an increase in speed of an ESP motor may cause entrainment of sand”).

	In regards to claim 13, Ige further discloses: wherein the instructions further cause the system to: determine whether fluid flow rate has improved after controlling the ESP to operate according to the production parameter; and based on a determination that the fluid flow rate has not improved to a specified fluid flow rate, control the ESP to operate according to the low efficiency parameter or a different low efficiency parameter for the first time period; and then control the ESP to operate according to the production parameter (at least paragraphs [0025, 0050-0052, 0084-0109] introduces “…method 850 includes a monitor block 852 for monitoring gas in a fluid being pumped by an ESP, a decision block 854 for deciding whether gas has exceeded a gas limit (e.g., according to a gas handling component), an increase speed block 856 for increasing speed of an ESP, another decision block 858 for deciding whether gas has exceeded a gas limit (e.g., according to specifications or measured operation of a gas handling component) and a decrease speed block 860 for decreasing speed of an ESP. As indicated where the decision block 854 decides that a gas limit has been exceeded, the method 850 increases speed of an ESP motor in an effort to move gas more quickly through the ESP, for example, if the gas is temporary (a gas zone). Upon an increase in speed, the decision block 858 determines whether gas still exceeds a gas limit. Where gas no longer exceeds the gas limit, the method 850 calls for decreasing speed of the ESP motor, for example, to return the ESP to a predetermined or pre-existing production rate”; “the method 850 may include changing one or more gas limits as an exploratory or learning stage to determine how changes in speed (e.g., increases, decreases, or increases and decreases) may impact gas and handling of gas. Such an approach may arrive at a combination of limits and speeds to handle gas, which may characterize a particular ESP in a particular well operation”; at least figure 8 introduces the system method 850 to be associated with a closed loop control).

	In regards to claim 14, Ige further discloses: wherein the instructions to control the ESP to operate according to the low efficiency parameters increases heat generation by the ESP and slows fluid flow to allow for heat transfer from the ESP to production fluid which then transfers to the production tubing to remove deposition of at least one of paraffin wax, scale, asphaltenes, or other solid deposits (at least paragraph [0087] introduces “…asphaltene formation may be avoided by maintaining a high temperature. However, as fluid is moved from a reservoir to a wellhead, temperature and pressure change. As temperature of a fluid depends on heat transfer dynamics, operation of an ESP can impact temperature. To determine how increasing speed or decreasing speed of an ESP will impact asphaltene formation, a controller may include an envelope for use upon receipt of temperature information, pressure information, temperature and pressure information, solids information, etc. Where asphaltene formation is observed or predicted, an adjustment algorithm may adjust ESP operation to determine whether an increase in speed or a decrease in speed helps to avoid asphaltene formation, especially downhole of an ESP”).

	In regards to claim 15, Ige discloses: A non-transitory, computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations (at least paragraphs [0147-0148] and claims 18-20 introduce “Methods described herein may include associated computer-readable media (CRM) blocks. Such blocks can include instructions suitable for execution by one or more processors (or cores) to instruct a computing device or system to perform one or more actions”) comprising: 
	detecting an indication of a buildup of deposits in a production tubing based on fluid flow rate in the production tubing of a well (at least paragraphs [0025, 0050-0052, 0084-0109] introduces “…the method 850 may include solids monitoring where, for example, solids monitoring indicates whether an increase or a decrease in speed causes or increases risk of a solids issue (e.g., sand, asphaltenes, waxes, scale, etc.). For example, a decrease in speed of an ESP motor may cause aggregation of asphaltenes and an increase in speed of an ESP motor may cause entrainment of sand”);
	controlling an electrical submersible pump (ESP) associated with the production tubing to operate according to a low efficiency parameter for a first time period; and 
	after the first time period, controlling the ESP to operate according to a production parameter that corresponds to a different operating efficiency than an operating efficiency of the ESP corresponding to the low efficiency parameter (at least paragraphs [0025, 0050-0052, 0084-0109] introduces “…method 850 includes a monitor block 852 for monitoring gas in a fluid being pumped by an ESP, a decision block 854 for deciding whether gas has exceeded a gas limit (e.g., according to a gas handling component), an increase speed block 856 for increasing speed of an ESP, another decision block 858 for deciding whether gas has exceeded a gas limit (e.g., according to specifications or measured operation of a gas handling component) and a decrease speed block 860 for decreasing speed of an ESP. As indicated where the decision block 854 decides that a gas limit has been exceeded, the method 850 increases speed of an ESP motor in an effort to move gas more quickly through the ESP, for example, if the gas is temporary (a gas zone). Upon an increase in speed, the decision block 858 determines whether gas still exceeds a gas limit. Where gas no longer exceeds the gas limit, the method 850 calls for decreasing speed of the ESP motor, for example, to return the ESP to a predetermined or pre-existing production rate”; “the method 850 may include changing one or more gas limits as an exploratory or learning stage to determine how changes in speed (e.g., increases, decreases, or increases and decreases) may impact gas and handling of gas. Such an approach may arrive at a combination of limits and speeds to handle gas, which may characterize a particular ESP in a particular well operation”; at least figure 8 introduces the system method 850 to be associated with a closed loop control).
	However, Ige appears to be explicitly silent in regards to: detecting an indication of a buildup of deposits in a production tubing based on fluid flow rate in the production tubing of a well.
	Nonetheless, the teachings of Ige is from the same field of endeavor and used to solve the same problem, as the downhole pump therein is directed to flow formation fluid to the surface. Ige discloses: detecting an indication of a buildup of deposits in a production tubing based on fluid flow rate in the production tubing of a well (at least paragraph [0020] introduces “In the preferred operation, when sand has accumulated in tubing 23 above and within pump 15, the flow rate decreases and eventually the string of rods 21 may cease to be able to rotate rotor 19. To free pump 15, the operator installs injector assembly 33 as shown in FIG. 1, without removing gear box 29 or motor 31”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Ige to include detecting an indication of a buildup of deposits in a production tubing based on fluid flow rate in the production tubing of a well taught by Chan to allow for removing accumulated sand within the downhole pumping system, which restricts the passage of well fluid to the surface (at least paragraph [0004]).

	In regards to claim 16, Ige further discloses: wherein the instructions for controlling the ESP to operate according to the low efficiency parameter comprise instructions for controlling a motor of the ESP to operate at a different operational speed (at least paragraphs [0025, 0050-0052, 0084-0109] introduces “…method 850 includes a monitor block 852 for monitoring gas in a fluid being pumped by an ESP, a decision block 854 for deciding whether gas has exceeded a gas limit (e.g., according to a gas handling component), an increase speed block 856 for increasing speed of an ESP, another decision block 858 for deciding whether gas has exceeded a gas limit (e.g., according to specifications or measured operation of a gas handling component) and a decrease speed block 860 for decreasing speed of an ESP. As indicated where the decision block 854 decides that a gas limit has been exceeded, the method 850 increases speed of an ESP motor in an effort to move gas more quickly through the ESP, for example, if the gas is temporary (a gas zone). Upon an increase in speed, the decision block 858 determines whether gas still exceeds a gas limit. Where gas no longer exceeds the gas limit, the method 850 calls for decreasing speed of the ESP motor, for example, to return the ESP to a predetermined or pre-existing production rate”).

	In regards to claim 17, Ige further discloses: wherein the instructions for detecting the indication of the buildup of deposits in a production tubing comprise instructions for detecting at least one of: an expiration of a specified time based on previously observed buildup time in the production tubing, an indication of blockage from buildup in the production tubing, and a reduced production fluid flow rate through the production tubing (at least paragraphs [0025, 0050-0052, 0084-0109] introduces “…the method 850 may include solids monitoring where, for example, solids monitoring indicates whether an increase or a decrease in speed causes or increases risk of a solids issue (e.g., sand, asphaltenes, waxes, scale, etc.). For example, a decrease in speed of an ESP motor may cause aggregation of asphaltenes and an increase in speed of an ESP motor may cause entrainment of sand”).

	In regards to claim 18, Ige further discloses: wherein the instructions for controlling the ESP to operate according to the production parameter comprise instructions for changing a speed of a motor of the ESP to return the ESP to an optimal operating condition (at least paragraphs [0025, 0050-0052, 0084-0109] introduces “…method 850 includes a monitor block 852 for monitoring gas in a fluid being pumped by an ESP, a decision block 854 for deciding whether gas has exceeded a gas limit (e.g., according to a gas handling component), an increase speed block 856 for increasing speed of an ESP, another decision block 858 for deciding whether gas has exceeded a gas limit (e.g., according to specifications or measured operation of a gas handling component) and a decrease speed block 860 for decreasing speed of an ESP. As indicated where the decision block 854 decides that a gas limit has been exceeded, the method 850 increases speed of an ESP motor in an effort to move gas more quickly through the ESP, for example, if the gas is temporary (a gas zone). Upon an increase in speed, the decision block 858 determines whether gas still exceeds a gas limit. Where gas no longer exceeds the gas limit, the method 850 calls for decreasing speed of the ESP motor, for example, to return the ESP to a predetermined or pre-existing production rate”; “the method 850 may include changing one or more gas limits as an exploratory or learning stage to determine how changes in speed (e.g., increases, decreases, or increases and decreases) may impact gas and handling of gas. Such an approach may arrive at a combination of limits and speeds to handle gas, which may characterize a particular ESP in a particular well operation”; at least figure 8 introduces the system method 850 to be associated with a closed loop control).

	In regards to claim 19, Ige further discloses: further comprising instructions to perform operations comprising: determining whether fluid flow rate has improved after controlling the ESP to operate according to the production parameter; and based on a determination that the fluid flow rate has not improved to a specified fluid flow rate, controlling the ESP to operate according to the low efficiency parameter or a different low efficiency parameter for the first time period; and then controlling the ESP to operate according to the production parameter (at least paragraphs [0025, 0050-0052, 0084-0109] introduces “…method 850 includes a monitor block 852 for monitoring gas in a fluid being pumped by an ESP, a decision block 854 for deciding whether gas has exceeded a gas limit (e.g., according to a gas handling component), an increase speed block 856 for increasing speed of an ESP, another decision block 858 for deciding whether gas has exceeded a gas limit (e.g., according to specifications or measured operation of a gas handling component) and a decrease speed block 860 for decreasing speed of an ESP. As indicated where the decision block 854 decides that a gas limit has been exceeded, the method 850 increases speed of an ESP motor in an effort to move gas more quickly through the ESP, for example, if the gas is temporary (a gas zone). Upon an increase in speed, the decision block 858 determines whether gas still exceeds a gas limit. Where gas no longer exceeds the gas limit, the method 850 calls for decreasing speed of the ESP motor, for example, to return the ESP to a predetermined or pre-existing production rate”; “the method 850 may include changing one or more gas limits as an exploratory or learning stage to determine how changes in speed (e.g., increases, decreases, or increases and decreases) may impact gas and handling of gas. Such an approach may arrive at a combination of limits and speeds to handle gas, which may characterize a particular ESP in a particular well operation”; at least figure 8 introduces the system method 850 to be associated with a closed loop control).

	In regards to claim 20, Ige further discloses: wherein the instructions for controlling the ESP to operate according to the low efficiency parameters increases heat generation by the ESP and slows fluid flow to allow for heat transfer from the ESP to production fluid which then transfers to the production tubing to remove deposition of at least one of paraffin wax, scale, asphaltenes, or other solid deposits (at least paragraph [0087] introduces “…asphaltene formation may be avoided by maintaining a high temperature. However, as fluid is moved from a reservoir to a wellhead, temperature and pressure change. As temperature of a fluid depends on heat transfer dynamics, operation of an ESP can impact temperature. To determine how increasing speed or decreasing speed of an ESP will impact asphaltene formation, a controller may include an envelope for use upon receipt of temperature information, pressure information, temperature and pressure information, solids information, etc. Where asphaltene formation is observed or predicted, an adjustment algorithm may adjust ESP operation to determine whether an increase in speed or a decrease in speed helps to avoid asphaltene formation, especially downhole of an ESP”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676